In a proceeding under article 78 of the Civil Practice Act, an order was entered directing the Board of Education of the City of New Rochelle to place petitioner’s name on a preferred eligible list of candidates for.appointment “to the next vacancy which may hereafter occur in the position of principal of any secondary school in the New Rochelle public school system, including specifically the New Rochelle High School, regardless of whether such secondary school is a junior high school, or a high school, and regardless of whether it is conducted as a three year, four year, or five year secondary school, * * * Order modified on the law by striking from the second ordering paragraph the words: “ including specifically *906the New Rochelle High School”. As so modified the order is unanimously affirmed, without costs. All the relief to which petitioner is entitled is to be recognized as a candidate to fill the next vacancy which may occur in the position of principal of any secondary school in the New Rochelle public school system. If and when a vacancy occurs in the New Rochelle High School, the power and discretion rest with the board to assign any eligible person to that position. In other words, the board may transfer the present principal of another secondary school to the New Rochelle High School, and also transfer the present principals of the other secondary schools, but after making such transfers as the board deems proper, there will be one vacancy to which petitioner is entitled to be appointed. Present — Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ. [184. Misc. 210.] [See post, p. 946.]